Opinion by
Mr. Justice McGowan,
*598Action for specific performance of a parol contract for the purchase of land. The Circuit Judge (Wallace) decreed as follows: “After a careful consideration of the testimony in the case, I am satisfied that the plaintiff is not entitled to the relief demanded,” and he dismissed the complaint. Plaintiff appealed upon the grounds (1)' that his honor failed to state his findings of fact and law; (2) that he did not read the pleadings, the evidence, or the arguments; (3) that his order was contrary to the law and evidence. Held:
1. The rule requiring the court to make a statement of the facts found and conclusions of law separately (Code, § 289), was intended to prevent confusion and to promote clearness and condensation, and is undoubtedly salutary and should be followed; still, the rule is not mandatory but directory merely, and the *599failure of a Circuit Judge to comply with this requirement is not error in the judgment which may be reviewed upon appeal.
2. There is no evidence to sustain the charge of dereliction of duty on the part of the judge — a charge “which is inconsistent with his established character for official fidelity, and will therefore not be considered.”
3. “The court cannot decree specific performance of a verbal agreement as to land without clear and satisfactory proof as to what that agreement was.”